R. W. WALKER, J.
[1.] Constraing the bill of exceptions most strongly against the appellant, we understand the statement, that the.witness “saw the plantation frequently,’* to refer to the period when the plaintiff had charge of it. Placing this construction upon' the bill.of exceptions,-the court did not err, in permitting the witness, who was shown to be an expert, to give his opinion that the plaintiff “ managed pretty well.” — City Council v. Gilmer, 33 Ala. 133; 1 Greenl. Ev. § 440; McCreary v. Turk, 29 Ala. 244.
[2.] The evidence that, in 1858, the same crib full of corn lasted the same-number of persons, mules, stock, &c.?. until the month of September, • was properly excluded. The value of such -testimony as a basis for the presumption of carelessness or-wastefulness on the part of the plaintiff, would depend on ■ a number of collateral circumstances ; such, for example, as the extent áíid condition of the pastures on the place itf -each year, the amount of-other descriptions of forage used, the quality of the corn, &c., &'c. An inquiry into these • various matters would have led to an indefinite multiplication of the issues; and for this-reason, if no other, the evidence was properly rejected.
[3;] Proof of the' bad- quality of the com on the place' when the plaintiff took charge, would have been competent evidence for him; and the testimony showing the quality of corn raised in the neighborhood in 1856, was doubtless offered with this view. For the purpose of rais-ing the presumption, That the corn on the place when the plaintiff took charge was of bad quality, it is possible that testimony showing that the corn raised in 1856, in the neigborhood of said plantation, on lands of the same description and similarly cultivated, was generally of bad *175quality, would have been admissible. — Steele & Burgess v. Townsend, 37 Ala. 247 ; Johnson v. Lightsey, 34 Ala. 173. But the testimony admitted was, in general terms, that the quality of corn raised in the neighborhood of the plantation in 1856, was bad ; and this, we think, was too remote and uncertain to go to the jury, unaccompanied, as it was, by proof of any general cause affecting the crops of that neighborhood, or that, in- respect of quality of soil and mode, of cultivation, this particular plantation corresponded with the generality of the lands in the neighborhood, 1 Greenl. Ev. § 52; Gilmer v. City Council, 26 Ala. 669.
Judgment-reversed, and cause remanded.